Citation Nr: 0003460	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-34 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for dental trauma, for 
purposes of receiving Department of Veterans Affairs 
outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
November 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  


FINDING OF FACT

There record is negative for any medical evidence of a dental 
disorder that is subject to compensation, and the record is 
also negative for evidence of service trauma.


CONCLUSION OF LAW

The veteran's claim for dental trauma, for purposes of 
receiving VA outpatient dental treatment, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is currently claiming entitlement to service 
connection for dental trauma, for purposes of receiving VA 
outpatient dental treatment.  According to the law, veterans 
are entitled to VA outpatient dental services and treatment 
under limited circumstances, which will be described in more 
detail below.  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. 
§ 17.161 (1999).

Initially, the Board notes during the pendency of this 
appeal, VA regulations regarding service connection for 
dental disorders were revised, effective June 8, 1999.  64 
Fed.Reg. 30392 (June 8, 1999).  The United States Court of 
Appeals for Veterans Claims has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.381 (effective after June 8, 1999). Teeth noted as 
normal at entry will be service-connected if they were filled 
or extracted after 180 days or more of active service.  Id.

Although the RO did not consider the amended regulation, 
since this case was certified for appeal prior to the 
effective date of the amended regulation, the Board concludes 
that there is no prejudice to the veteran in proceeding with 
his appeal since the regulatory change does not have any 
substantive effect regarding the veteran's entitlement to the 
claimed benefits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (the Board must consider whether the claimant is 
prejudiced when the Board addresses a question that has not 
been addressed by the RO; and the Board must set forth an 
adequate statement of reasons and bases for its decision).  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning the regulatory change.  Id. 

In the present case, the veteran's service medical records 
reveal some treatment for carious teeth, and it appears that 
in December 1972, tooth #1 was extracted.  The records are 
negative for any evidence of service trauma leading to a 
dental condition.  

In November 1996, the veteran underwent a VA dental 
examination.  The examiner noted that the veteran had had 
four dental extractions.  In the medical history portion of 
the examination report, it was noted that "[t]eeth number 
seven, eight, nine and ten were extracted in the military."  
It was also noted that the veteran had had some bridge work 
at the VA medical center in Chicago in 1974 on both upper and 
lower teeth, although both bridges were currently missing.  
The veteran complained of difficulty chewing food and poor 
self esteem due to missing teeth.  The diagnosis was 
partially edentulous with four upper front teeth missing due 
to being extracted in the military, and six bridge 
constructed; teeth numbers 29-31 were also missing, and there 
was severe vertical closure.  

The record reveals that the RO sent two requests to the VA 
medical center in Chicago for any medical records from 1974, 
but no such records were found for those dates.  Rather, the 
only available records reflected one hospitalization in 1986 
for substance abuse.  There is no other evidence of record 
regarding the veteran's teeth or dental treatment.

In summary, as noted above, the veteran's service medical 
records appear to reflect that tooth #1 was extracted during 
military service, while the November 1996 VA examination 
report notes a history of four extractions during service 
(not including tooth #1).  It appears that the comment in the 
November 1996 VA examination report may be based on the 
veteran's report of his own history, as there is no 
supporting documentation to that effect.  However, regardless 
of whether the veteran had one or more teeth extracted during 
service, the Board notes that as will become clear in the 
analysis below, in the absence of evidence of service trauma 
associated with any tooth extraction, the mere fact that 
teeth may have been extracted in service is not determinative 
to a claim for VA dental treatment.  

The Board emphasizes that both the old and new regulations 
clearly provide that replaceable missing teeth and treatable 
carious teeth are not disabling conditions subject to 
compensation under VA laws, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
38 C.F.R. § 3.381(a) (1999) and 38 C.F.R. § 4.149 (in effect 
prior to June 8, 1999).  In the present case, the veteran is 
claiming entitlement to dental treatment.  The Court has held 
that in order to be entitled to outpatient dental treatment, 
a veteran must first meet the criteria specified in one of 
the clauses of 38 U.S.C.A. § 1712(b)(1)(A)-(H).  See 
38 C.F.R. § 17.161; Woodson v. Brown, 8 Vet. App. 352 (1995), 
aff'd 87 F.3d 1304 (Fed.Cir. 1996).  Furthermore, the Court 
has indicated that if the evidence is insufficient to 
establish that the veteran is a member of one of the 
"classes" of eligibility for dental treatment, then the 
veteran has not submitted a well-grounded or "plausible" 
claim for entitlement to outpatient dental services, and the 
appeal must be denied.  Woodson, 8 Vet. App. at 355; see 
38 U.S.C.A. § 1712(b)(1)(A)-(H); 38 C.F.R. § 17.161.

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Only three 
of those Classes are potentially applicable in this case, 
which are analyzed below.  According to Class I, those having 
a service-connected compensable dental disability or 
condition may be authorized dental treatment as necessary to 
maintain oral health and masticatory function.  However, loss 
of teeth can only be compensably service connected if such 
loss is "due to loss of substance of body of maxilla or 
mandible without loss of continuity."  See 38 C.F.R. 
§ 4.150, Diagnostic Code (DC) 9913 (1999); Woodson, 8 Vet. 
App. at 354.  In the present case, the veteran has not 
presented a well-grounded claim for Class I eligibility 
because he may not establish compensable service connection 
for missing teeth, and he has neither claimed nor submitted 
evidence that he had teeth removed in service due to jaw 
damage.  

According to Class II criteria, a veteran who has a service-
connected, noncompensable dental condition or disability may, 
under certain specified conditions, utilize outpatient dental 
services and treatment.  However, restrictions include one-
time treatment and timely application after service, usually 
within 90 to 180 days.  Those circumstances are simply not 
met in this case.  Under Class II(a) criteria, dental 
treatment is provided for a service-connected noncompensable 
dental condition that resulted from combat wounds or other 
service trauma.  The veteran is not eligible under this 
category since he does not contend, nor does the evidence 
reflect, that he had teeth extracted in service due to 
service trauma.  See VAOPGCPREC 5-97 ("service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service).  In short, the veteran does 
not meet any of the criteria for outpatient dental treatment, 
and as such, the veteran's claim must fail as not well-
grounded.  See Woodson, supra.

As the veteran's claim for entitlement to service connection 
for dental trauma for purposes of receiving VA outpatient 
dental treatment is not well grounded, his claim must be 
denied.


ORDER

In the absence of evidence of a well-grounded claim, the 
veteran's claim for dental trauma, for purposes of receiving 
VA outpatient dental treatment, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

